      Case 3:19-cv-01233-G Document 1 Filed 05/22/19     Page 1 of 16 PageID 1


                       In the United States District Court
                           Northern District of Texas
                                Dallas Division
                                   §
Kyle Love                          §
      Plaintiff,                   §
                                   §
v.                                 § Civil Action No. _____________
                                   §
Sabre Glbl, Inc. d/b/a             §
Sabre, Inc.                        §
                                   §
      Defendant                    §


                             Plaintiff’s Original Complaint

       Plaintiff Kyle Love files this Original Complaint against Sabre Glbl,

Inc. d/b/a Sabre, Inc. and shows:

                                 Statement of Jurisdiction

 1.    This Court has federal question jurisdiction of the Americans with

Disabilities Amendments Act and retaliation claims under 42 U.S.C. §

12117(a) and 42 U.S.C. § 2000e-5(f). This court has supplemental jurisdiction

of Love’s Texas Labor Code Chapter 21 disability discrimination and

retaliation claims.

 2.    Venue is proper in the Northern District of Texas, Dallas Division

because the unlawful employment practices were committed there.

                                          Parties

 3.    Plaintiff Kyle Love is an individual and a citizen of Texas.



Plaintiff’s Original Complaint                                              Page 1
      Case 3:19-cv-01233-G Document 1 Filed 05/22/19     Page 2 of 16 PageID 2


 4.    Defendant Sabre Glbl, Inc. d/b/a Sabre, Inc. is a foreign corporation

doing business in Texas. It may be served by serving its registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                 Summary of Claims

 5.    This lawsuit arises from Sabre’s discrimination against Love because of

his disability and its retaliation against Love after he engaged in protected

activity. Sabre initially accommodated Love’s disability, but withdrew its

accommodation.

 6.    Sabre refused to grant Love another reasonable accommodation and

refused to timely engage with Love in the interactive dialog about an

appropriate accommodation after Love requested one.

 7.    Sabre retaliated against Love after he engaged in protected conduct.

 8.    Sabre fired Love because of his disability, his record of a disability and

because Sabre regarded him as disabled. Sabre retaliated against Love for his

reports of its illegal and discriminatory actions.

 9.    Sabre’s stated reasons for its actions are a pretext for discrimination

and retaliation.

                                 Factual Background

 10. Love suffers from the disability of Delayed Sleep Phase Disorder (ICD

G47.21) and the disorder of the sleep wake cycle (ICD G47.20). These are

neurological conditions by which Love cannot properly regulate his


Plaintiff’s Original Complaint                                                 Page 2
     Case 3:19-cv-01233-G Document 1 Filed 05/22/19   Page 3 of 16 PageID 3


sleep/wake cycle without dangerous levels of sedation and stimulation. Love

has suffered from this disability for years and manages it with several

medications, sleep behavior modifications and light box therapy. Love is

substantially impaired in the major life activity of sleeping and in the proper

functioning of his neurological system.

 11. Sabre hired Love in September 2016 as a Principal in Information

Security. In that role, Love had to evaluate, implement, operate, and ensure

the availability of security tools on Sabre’s corporate and commercial

networks.

 12. Sabre gave Love high performance reviews in 2016 and 2017.

 13. Sabre advised Love it would give him a merit raise to be effective in

October 2017.

 14. Sabre, for the first years of Love’s employment, provided Love with the

reasonable accommodations of using Sabre’s work from home ability and

informal flex-time. Because many of Love’s duties required off-hours or

unplanned incident response, Love was granted the reasonable

accommodation of informal flex-time. Love could also work from home as

allowed by Sabre policy. This reasonable accommodation worked well for both

Love and Sabre.

 15. Sabre hired Roy Mellinger as its new Chief Information Security Officer

and Senior Vice President (“CISO”) in December 2017.


Plaintiff’s Original Complaint                                             Page 3
     Case 3:19-cv-01233-G Document 1 Filed 05/22/19   Page 4 of 16 PageID 4


 16. Mellinger ended the “work from home” ability for the entire department

shortly after he started at Sabre.

 17. When Mellinger ended the work from home ability, Love had been

working remotely for several weeks due to a broken bone in his foot.

 18. Sabre called Love into the office on February 13, 2018 to meet with his

manager, Sean Lanham, and Employee Relations representative Linda Kemp

to discuss the new policy and how to handle Love’s absences from the broken

bone and to discuss Love’s concerns about Sabre’s change in policy. In the

meeting, Love expressed concerns about the removal of the reasonable

accommodation under which he had been working.

 19. Sabre, through Lanham and Kemp, asked Love to have his doctor

complete a disability letter for both the sleep disorder and the broken bone

(which was only a short-term disability).

 20. Sabre, through Kemp, advised Love to use Paid Time Off while applying

for short-term disability for the broken bone. By the time Love’s short-term

disability claim was approved, Love’s foot had healed. However, Love had

used a lot of his PTO time for waiting on this approval, which reduced the

PTO available to him in future months.

 21. Love returned to work in the office on February 26, 2018 after the

broken bone healed.

 22. Sabre did not discuss Love’s pending request for an ongoing reasonable


Plaintiff’s Original Complaint                                            Page 4
     Case 3:19-cv-01233-G Document 1 Filed 05/22/19   Page 5 of 16 PageID 5


accommodation with Love when Love returned.

 23. Sabre, through Lanham, gave Love a First and Final Warning on March

9, 2018. This First and Final Warning said Love needed to be at his desk

between 9 a.m. and 6 p.m. each day and, if not at his desk, Love needed to

have noted his location on the team calendar.

 24. Sabre threatened to discipline Love if he did not comply with the

instructions in the First and Final Warning.

 25. Alarmed by the First and Final Warning, Love again communicated his

concerns about his disability and the need for a reasonable accommodation he

had previously requested with Robyn Bormaster in Human Resources.

Bormaster referred Love to Randy Smith for further follow-up on the

reasonable accommodation request.

 26. Sabre, through Smith, received an email from Love on March 12, 2018

detailing Love’s disability and requesting a reasonable accommodation for his

disability.

 27. Sabre requested that Love obtain a letter from his physician about

Love’s disability and his need for a reasonable accommodation. Love did so.

 28. Sabre received the letter from Love’s physician on March 21, 2018.

Love emailed this document to Dennon Butler as he had been requested to

do. Love also sent a copy of this documentation to Betty Leet, Mellinger’s

Chief of Staff, Risk and Security because he wanted to keep her fully in the


Plaintiff’s Original Complaint                                             Page 5
     Case 3:19-cv-01233-G Document 1 Filed 05/22/19    Page 6 of 16 PageID 6


loop on these discussions. Love also copied his then manager Lanham and his

soon to be manager, Sanjit Kurup, with this reasonable accommodation

request.

 29. Love’s physician’s letter notified Sabre of Love’s disability and

suggested the reasonable accommodations of flexible working hours and

remote work when the needs of the business did not require his physical

presence.

 30. Sabre did not respond to Love’s request for a reasonable

accommodation. Sabre did not enter into the interactive dialog about Love’s

request for a reasonable accommodation.

 31. Sabre retaliated against Love after Love continued to request the

reasonable accommodation.

 32. Sabre blocked Love’s ability to transition to posted positions on a team

managed by Jeremy Blawn.

 33. Sabre had told Love during his annual review on March 6, 2018 that

Love would receive a merit increase. However, Sabre, through Lanham,

advised Love on March 29 2019 that Love had not been recommended for a

merit salary increase.

 34. Sabre excluded Love from meetings he needed to attend.

 35. Sabre did not contact Love or enter into any discussions about what

reasonable accommodations would be granted to Love after Love submitted


Plaintiff’s Original Complaint                                            Page 6
     Case 3:19-cv-01233-G Document 1 Filed 05/22/19   Page 7 of 16 PageID 7


his doctor’s note on March 21, 2018.

 36. Sabre made internal changes in the team alignment. Sabre’s changes

caused confusion on who Love’s manager would be for a period of time.

 37. During the week of April 9, 2018, Love learned that Lanham would no

longer be his supervisor, but Love was not initially told who the new

supervisor would be. In that week, Love was working on projects for Kurup’s

team and Love believed Kurup would be his manager.

 38. At the time of this restructuring, there was an open Position in the

Security Architecture group that would have reported to Kurup. Love had

applied for this position multiple times and was qualified for it. Kurup told

Love that Kurup wanted to hire Love for this position. However, Love did not

receive that position.

 39. Mellinger communicated to employees he “did not know what to do with

[Love] and his little doctor’s note.”

 40. Love received free passes to attend a RSA security conference in San

Francisco on April 16-20, 2018. Love regularly attended such conferences to

stay current on the latest trends in information security and to obtain

professional education credits through ISC(2). Love needed to maintain

various certifications to do his job.

 41. Love notified Kurup during the week of April 9 2018 that Love would be

attending the RSA conference from April 16-20, 2018. Love also noted this


Plaintiff’s Original Complaint                                              Page 7
     Case 3:19-cv-01233-G Document 1 Filed 05/22/19     Page 8 of 16 PageID 8


absence to attend this conference on the team calendar. As a courtesy, Love

also notified Lanham (who he believed was his former manager) that Love

would be attending the RSA conference from April 16-20, 2018. Neither

Kurup nor Lanham objected to Love’s plan to attend the RSA conference.

 42. Love attended the RSA conference in San Francisco between April 16-

20, 2018. While attending the RSA conference, Love handled the normal

duties and responsibilities of his position remotely.

 43. On April 18, 2018, while Love was at the RSA Conference, Sabre

announced that Love’s his new manager would be Jeff Carroll with the

Network Operations teams. This was a surprising assignment. Love did not

possess the skill set required for Network operations. Sabre did not offer Love

the training budget to acquire the skills to do that job as the standards Sabre

required from its employees.

 44. Sabre fired Love on April 23, 2018.

 45. Sabre used Lanham, who was no longer Love’s manager, and Robyn

Bormaster from Human Resources to fire Love. They told Love he was fired

because Love had not gotten Lanham’s permission to attend the RSA

conference. They told Love his absence was an unexcused absence. They also

told Love he was fired for not placing his absence on the team calendar.

 46. Sabre’s stated reasons for terminating Love are false and are a pretext

for discrimination and retaliation.


Plaintiff’s Original Complaint                                             Page 8
     Case 3:19-cv-01233-G Document 1 Filed 05/22/19   Page 9 of 16 PageID 9


 47. On April 23, 2018, Sabre contacted Love and left a voice message

indicating that the purpose of the call was to discuss Love’s ADAAA

reasonable accommodation request that had been pending for approximately

five weeks. Love had already been terminated by Sabre by the time Love

received that voice message.

 48. After Love was terminated, Love timely filed a Charge of Discrimination

with the EEOC on June 7, 2018, which was automatically dual filed with the

Texas Workforce Commission Civil Rights Division. The EEOC issued Love

his Dismissal and Notice of Right to Sue on May 2, 2019. Love timely sues.

                                 Causes of Action

                     Disability Discrimination under ADAAA

 49.    Love incorporates the preceding paragraphs as if restated.

 50. Sabre is an “employer” as defined by the ADAAA. 42 U.S.C. § 12111(5).

 51. Love is an “employee” as defined by the ADAAA. 42 U.S.C. § 12111(4).

Love was qualified to perform his job duties as Principal in Information

Security Operations at Sabre.

 52. Love was diagnosed with Delayed Sleep Phase Disorder and a disorder of

the sleep wake cycle. Both disorders are recognized sleep disorders and are

classified in the International Classification of Diseases as ICD G47.21 and

ICD G47.20. These are neurological conditions by which Love cannot, without




Plaintiff’s Original Complaint                                           Page 9
   Case 3:19-cv-01233-G Document 1 Filed 05/22/19     Page 10 of 16 PageID 10


dangerous levels of sedation and stimulation properly regulate his sleep/wake

cycle.

 53. The disorders are disabilities as defined by the ADAAA because they are

physical impairments that substantially limit one or more major life activities,

including but not limited to sleeping and operating a major bodily function

such as normal functioning of his neurological system. 42 U.S.C. § 12102(1)

and (2)(A) and (B). Love was also regarded as having an impairment under the

ADAAA. 42 U.S.C. § 12102(3).

 54. Sabre discriminated against Love in violation of the ADAAA in the terms

and conditions of his employment because of his disability, his record of a

disability and because Sabre regarded Love as disabled.

 55. Sabre violated the ADAAA by not reasonably accommodating the known

limitations of Love, who was a qualified individual with a disability in violation

of 42 U.S.C. § 12112(b)(5)(A).

 56. Sabre violated the ADAAA by refusing to engage in the appropriate

interactive        dialog with Love to discuss the appropriate reasonable

accommodations after Love made his request for a reasonable accommodation.

 57. Sabre violated the ADAAA by firing Love because of his disability, his

record of a disability and because Sabre regarded Love as disabled.




Plaintiff’s Original Complaint                                             Page 10
   Case 3:19-cv-01233-G Document 1 Filed 05/22/19    Page 11 of 16 PageID 11


 58. Sabre subjected Love to a hostile work environment in violation of the

ADAAA because of his disability, his record of a disability and because Sabre

regarded Love as disabled.

 59. Sabre’s violations of the ADAAA damaged Love. Sabre caused Love to

lose his income and benefits when it fired him in violation of the ADAAA.

 60. Love seeks to recover all damages to which he is entitled for Sabre’s

violation of the ADAAA, including the recovery of his back pay, fringe benefits,

front pay, compensatory damages for intangible harms and losses, punitive

damages, pre-judgment and post-judgment interest, attorney’s fees and costs.

         Disability Discrimination under Texas Labor Code Ch. 21

 61. Love incorporates the preceding paragraphs as if restated.

 62. Sabre is an “employer” as defined by Tex. Labor Code § 21.002(8).

 63. Love is an “employee” as defined by Texas Labor Code § 21.002(7). Love

was qualified to perform his job duties.

 64. Love was diagnosed with Delayed Sleep Phase Disorder and a disorder of

the sleep wake cycle. Both disorders are recognized sleep disorders and are

classified in the International Classification of Diseases as ICD G47.21 and

ICD G47.20. These are neurological conditions by which Love cannot, without

dangerous levels of sedation and stimulation properly regulate his sleep/wake

cycle.




Plaintiff’s Original Complaint                                           Page 11
   Case 3:19-cv-01233-G Document 1 Filed 05/22/19   Page 12 of 16 PageID 12


 65. These conditions are disabilities as defined by Tex. Labor Code §

21.002(6) and (11-a) because they substantially interfere with the major life

activity of sleeping and the normal functioning of Love’s neurological system.

 66. Sabre violated Texas Labor Code Ch. 21 by refusing to provide Love with

a reasonable accommodation. Sabre violated Texas Labor Code Ch. 21 by

refusing to engage in an interactive dialog on the appropriate reasonable

accommodation after Love requested a reasonable accommodation.

 67. Sabre discriminated against Love in violation of Texas Labor Code

§21.051 in the terms and conditions of his employment because of his

disability, his record of a disability and because Sabre regarded Love as

disabled.

 68. Sabre violated Texas Labor Code § 21.051 by firing Love because of his

disability, his record of a disability and because Sabre regarded Love as

disabled.

 69. Sabre subjected Love to a hostile work environment in violation of Texas

Labor Code § 21.051 because of his disability, his record of a disability and

because Sabre regarded Love as disabled.

 70. Sabre’s violations of Texas Labor Code § 21.051 damaged Love. Sabre

caused Love to lose his income and benefits when it fired him in violation of

Texas Labor Code § 21.051.




Plaintiff’s Original Complaint                                          Page 12
   Case 3:19-cv-01233-G Document 1 Filed 05/22/19    Page 13 of 16 PageID 13


 71. Love seeks to recover damages to which he is entitled for Sabre’s violation

of Texas Labor Code § 21.051, including the recovery of his back pay, fringe

benefits, front pay, compensatory damages for intangible harms and losses,

punitive damages, pre-judgment and post-judgment interest, attorney’s fees

and costs.

                                 ADAAA Retaliation

 72. Love incorporates the preceding paragraphs as if restated.

 73. After Love engaged in protected activity by formally making a request for

a reasonable accommodation, Sabre retaliated against Love in violation of 42

U.S.C. § 12203.

 74. Sabre, through Mellinger, belittled Love and “his little doctor’s note.”

 75. Sabre blocked Love from transferring to different teams or positions for

which Love was fully qualified.

 76. Sabre excluded Love from meetings that Love needed to attend.

 77. Sabre issued Love a First and Final Warning after Love requested a

reasonable accommodation.

 78. Sabre refused to award Love a merit increase after Love requested a

reasonable accommodation even though Sabre had previously told Love that

Love would receive a merit increase.

 79. Sabre retaliated against Love by firing him because of his protected

activity in requesting a reasonable accommodation.


Plaintiff’s Original Complaint                                            Page 13
   Case 3:19-cv-01233-G Document 1 Filed 05/22/19     Page 14 of 16 PageID 14


 80. Sabre caused Love to suffer damages because of its illegal retaliation in

violation of 42 U.S.C. § 12203.

 81. Sabre’s retaliation damaged Love. Love lost his income and benefits

because of Sabre’s illegal retaliation against him.

 82. Love seeks to recover the damages to which he is entitled because of

Sabre’s retaliatory actions against him, including back pay, front pay,

compensatory damages for intangible harms and losses, punitive damages,

pre-judgment and post-judgment interest, and reasonable and necessary

attorneys’ fees and costs of court.

                             Texas Labor Code Retaliation

 83. Love incorporates the preceding paragraphs as if restated.

 84. After Love made his protected request for a reasonable accommodation,

Sabre retaliated against Love in violation of Texas Labor Code § 21.055.

 85. Sabre, through Mellinger, belittled Love and “his little doctor’s note.”

 86. Sabre blocked Love from transferring to different teams or positions for

which Love was fully qualified.

 87. Sabre excluded Love from meetings that Love needed to attend.

 88. Sabre issued Love a First and Final Warning after Love requested a

reasonable accommodation.




Plaintiff’s Original Complaint                                            Page 14
   Case 3:19-cv-01233-G Document 1 Filed 05/22/19     Page 15 of 16 PageID 15


 89. Sabre refused to award Love a merit increase after Love requested a

reasonable accommodation even though Sabre had previously told Love that

Love would receive a merit increase.

 90. Sabre retaliated against Love by firing him because of his protected

activity in requesting a reasonable accommodation.

 91. Sabre caused Love to suffer damages because of its illegal retaliation in

violation of Texas Labor Code § 21.055.

 92. Sabre’s retaliation damaged Love. Love lost his income and benefits

because of Sabre’s illegal retaliation against him.

 93. Love seeks to recover the damages to which he is entitled because of

Sabre’s retaliatory actions against him, including back pay, front pay,

compensatory damages for intangible harms and losses, punitive damages,

pre-judgment and post-judgment interest, and reasonable and necessary

attorneys’ fees and costs of court.

                                      Jury Trial

 94. Love demands a trial by jury.

                                       Prayer

       WHEREFORE, Plaintiff Kyle Love prays this Court enter a judgment

 declaring the acts and practices of Defendant Sabre Glbl, Inc. d/b/a Sabre,

 Inc. violate the ADAAA and Texas Labor Code and award Plaintiff the relief

 sought and enter such other and further relief to which Plaintiff is justly


Plaintiff’s Original Complaint                                           Page 15
   Case 3:19-cv-01233-G Document 1 Filed 05/22/19      Page 16 of 16 PageID 16


 entitled.

                                 Respectfully submitted,

                                 /s/ Karen K. Fitzgerald
                                 Karen K. Fitzgerald
                                 State Bar No. 11656750
                                 Johnston Tobey Baruch P.C.
                                 PO Box 215
                                 Addison, TX 75001-0215
                                 214.265.9958 (direct dial)
                                 214.740.6248 (Facsimile)
                                 karen@jtlaw.com

                                 Attorney for Plaintiff Kyle Love




Plaintiff’s Original Complaint                                            Page 16
